DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 19 is objected to because of the following informalities:  Claim 19 is mis-numbered as “claim 190”, is this a typo?  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al (2018/0335221 A1).
6.	Regarding to claims 1, 6, 7, 13, 17 and 18, Cho et al teach a portable air purifier (1 in Figs. 1 & 2, paragraphs 0064 & 0065), comprising: a case which has having an accommodation space (18 in Fig. 2), of which a front side and a rear side of which are open; a fan assembly (22) which is accommodated in the accommodation space (18) and includes a blower fan (23); a fan cover (20/21) which is accommodated disposed in front of and coupled to the fan assembly (22) in the accommodation space (18), is disposed in front of the fan assembly (22), and is coupled to the fan assembly (22); and a filter module (51) which is accommodated disposed behind the fan assembly (22) in the accommodation space (18) and is disposed behind the fan assembly (22), wherein the case (11) includes: a first support surface that protrudes from an inner circumferential surface of the case (11) and is disposed behind the fan cover (21/20) to face the fan cover (see unlabeled “protrusion” on top of case 11 toward the fan cover 21/20 on the left); and a second support surface which that protrudes from the inner circumferential surface of the case (11) and- disposed in front of at least a portion of the filter module (51 as filtering means to prevent foreign materials from entering through the inlet port, paragraph 0098) to face the at least a portion of the filter module (see unlabeled “protrusion” on top of case 11 toward the filter module 51 on the right), and wherein the fan cover (21/20) and the filter module (51) are coupled in a front-rear frontward-rearward direction with the first support surface and the second support surface interposed therebetween and are fixed to the case (see details of Fig. 2).
7.	Regarding to claim 2, it is shown in details of Figure 2 that the first support surface interferes with the fan cover (21/20) to restrict a position of the fan cover (21/20) from being changed in the rearward direction, wherein the second support surface interferes with the filter module (51) to restrict restricts a position of the filter module (51) from being changed in the forward direction, and wherein the fan cover (21/20) is coupled to the filter module (51) with the first support surface and the second support surface interposed therebetween by being pressed in a direction in which the fan cover (20/21) and the filter module (51) approach are pressed toward each other.
8.	Regarding to claims 3 and 14, Cho et al show in Figure 3 a stepped portion, in which an inner side thereof of which is concave (see “concave” shape of (16) in Fig. 3) further toward to the rear side of the case (11) as compared with an outer a front side thereof, is formed at a front edge of the case, and wherein the first support surface is formed on an inner side of the front edge of the case as a plane surface facing the fan cover.
9.	Regarding to claims 4, 5, 8, 15 and 16, Cho et al show in Figure 2 that the case (11) provided with spaced support protrusions protruding that protrude from the inner circumferential surface of the case (11) toward an interior of the case, and wherein the second support surface faces the at least a portion of the filter module at a rear end portion of the support protrusions (see case 11 having protrusions (unlabeled) on both sides in Figure 2).
10.	Regarding to claims 10-12 and 20, Cho et al teach the portable air purifier further comprising the accommodation space (19 in Fig. 2) to accommodate electronic components (not shown) such as a battery required for operating the air purifier (paragraph 0083), and it could be located below the filter module or any other position as a matter of design choice.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (2018/0335221 A1), as applied supra, in view of Hirakawa et al (2014/0059987 A1).
15.	Claims 9 and 19 call for the front surface of the body comprising through-holes in a hexagonal shape or in a honeycomb shape to form passages between the filter accommodation space and the fan assembly.  Cho et al show in Figure 13 that the front surface of the body comprises elongated slotted through-holes.  Hirakawa et al disclose the filter (100) front face having hexagonal through-holes or honeycomb through-holes (see 6 in Figs. 1, 2 & 4 A-C).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the through-holes of Cho et al to have a hexagonal shape or honeycomb shape as taught by Hirakawa et al since it is well settled that mere change of shape without affecting the function of the part would have been an obvious design modification.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 25, 2022